DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining an error of the QoS operation as a result of determining that a set of packet filters of the QoS rule is empty after the QoS operation, and determining that the PDU session type is IPv4, IPv6, IPv4v6 or Ethernet;
detecting whether the QoS rule is a default QoS rule of the PDU session; if a detecting result is negative, deleting the QoS rule and indicating the error of the QoS operation to the network; and if the detecting result is positive, releasing the PDU session and indicating the error of the QoS operation to the network”.

	Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a control circuit that determines an error of the QoS operation as a result of determining that a set of packet filters of the QoS rule is empty after the QoS operation and detects whether the QoS rule is a default QoS rule of the PDU session, and the PDU session type is IPv4, IPv6, IPv4v6 or Ethernet; a QoS management circuit that deletes the QoS rule if the QoS rule is not the default QoS rule of the PDU session and indicates the error of the QoS operation to the network; and
a PDU session handling circuit that releases the PDU session if the QoS rule is the default QoS rule of the PDU session and indicates the error of the QoS operation to the network”.

	Claims 2-10, 12-20 are allowed by virtue of their dependency on claim 1 and 11 respectively.

The Applicant’s arguments concerning the newly added claim limitations have overcome the previous rejection.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473